DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/01/21 has been entered. Claims 1 and 14 have been amended, and new claim 24 has been entered. Claims 1-6, 10, 14, and 24 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saucer et al. (US 2005/0154402), cited in the previous office action, and Saucer et al. (US 5,520,702) [Saucer’702].
Regarding claims 1-6, 10, 14, and 24, an invention relating to suturing instruments, Saucer discloses (Figs. 1-3 & 8A-B) a prosthetic suturing device (16), comprising: a guide tip (16A) defining a cuff receiving area (104), the guide tip having at least one needle guide (53a) [Note, guide member (53) engages distal tip (98) and therefore serves as being part of the guide tip (Par. 0123)] configured to guide at least one needle through the cuff receiving area (Par. 0122); a shaft (16b/52), whereby the guide tip is coupled to a distal end of the shaft (Figs. 1-2); a grip (30) coupled to a proximal end of the shaft (Fig. 1); the grip comprising a back portion (G, see annotated figure below) spaced from the distal end of the shaft, a grip right side portion (H, see annotated figure below) and a grip left side portion [i.e. 

    PNG
    media_image1.png
    508
    732
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    486
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    189
    506
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    325
    244
    media_image4.png
    Greyscale
   
 

    PNG
    media_image5.png
    512
    764
    media_image5.png
    Greyscale

In the same field of endeavor, which is suturing instruments, Saucer’702 teaches a surgical apparatus (10) comprising: a rotation knob (32/232) that axially rotates a guide tip (16) relative to a grip (12), allowing the change in orientation of a receiving area (263)(Col. 5, lines 58-67 & Col. 6, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saucer to have wherein the cuff receiving area faces a side of the device that includes the one of the grip left side portion and the grip right side portion. Doing so would allow predetermined rotational stops to maintain the guide tip at different angular orientations relative to the grip (Col. 5, lines 58-67 & Col. 6, lines 1-5), so the instrument can be introduced into approximation with the body tissue (Col. 10, lines 33-37), as taught by Saucer’702.
Response to Arguments
Applicant’s arguments filed 03/01/21, with respect to the rejection of claims 1-6, 10, and 14 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/C.U.I/               Examiner, Art Unit 3771                    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771